SIMPSON, J.
The appellant ivas convicted, in the criminal court of Jefferson county, of the offense of liv*132ing in adultery or fornication. He was convicted on the 29th day of October, 1907, and sentenced the 23d day of November, 1907. The record does not sho w any order, at the term at which the conviction was had granting any time for signing a bill of exceptions. There appears in the record an order by the court, dated'January 23,1908, “that the time for filing the bill of exceptions * * be and the same is hereby extended 00 days.” .The bill of exceptions was signed March 20, 1908. •
Section 17 of the act “to establish the criminal court of Jefferson county,” approved December 9, 1884, provides “that all laws of a general character regulating * * * bills of exceptions and appeals to the Supreme Court shall be held to apply to the court herein and hereby established.” Loe. Laws Relating to Jefferson County, p. 605. The same act, as amended by the act approved February 18, 1891, provides that the terms of said court shall commence on the first Mondays in January, April and September, to continue until disposition is made of the business, “provided said court adjourns ten days before the beginning of the next ensuing term.” Acts 1890-91, p. 915. So- the term of the court, and consequently the time for signing the bill of exceptions, had expired before the order extending the time was made. Therefore the bill of exceptions cannot be considered, and, there being no error on the record, the judgment of the court is affirmed.
Affirmed.
Tyson, C. J. and Haralson and Denson, JJ., concur.